DENIED and Opinion Filed November 9, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01339-CV

                               IN RE SONIA ALVAREZ, Relator

                 Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-07-16957

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Myers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to transfer venue of this case to Collin County, Texas. Relator contends transfer of venue

is mandatory because the real party in interest failed to properly contest her motion to transfer

venue. Section 155.201 of the Texas Family Code provides:

       If a suit to modify or a motion to enforce an order is filed in the court having
       continuing, exclusive jurisdiction of a suit, on the timely motion of a party the
       court shall, within the time required by Section 155. 204, transfer the proceeding
       to another county in this state if the child has resided in the other county for six
       months or longer.

TEX. FAM. CODE ANN. § 155.201(b) (West 2014) (emphasis added).                With exceptions not

applicable here, a motion “by a petitioner or movant is timely if it is made at the time the initial

pleadings are filed.” TEX. FAM. CODE ANN. § 155.204(b) (West 2014). “A motion to transfer by

another party is timely if it is made on or before the first Monday after the 20th day after the date

of service of citation or notice of the suit or before the commencement of the hearing, whichever
is sooner.” Id. Moreover, if a motion to modify or motion for enforcement is filed while a prior

motion to modify or motion for enforcement is pending, the trial court may transfer the case only

if the court could have transferred the proceeding at the time the first motion was filed. TEX.

FAM. CODE ANN. § 155.201(c) (West 2014).

       The mandamus record demonstrates relator’s motion to transfer venue was untimely.

The trial court did not abuse its discretion in failing to grant her motion. We deny the petition

for writ of mandamus.




                                                    /Lana Myers/
                                                    LANA MYERS
151339F.P05                                         JUSTICE




                                              –2–